EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report of Braintech, Inc. (the “Company”) on Form 10-K for the period December 31, 2008 (the “Report”), I, Edward A. White the Principal Financial and Accounting Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, section 1350 of the United States Code, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and result of operations of the Company at the dates and for the period indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities Exchange Commission. /s/ Edward A. White Edward A. White Principal
